AO 91 (Rev. 11/11) CrirkinalomptadiO-Cr-O0044-JAM Document1 Filed oso? LED |

UNITED STATES DISTRICT COUMAY 1.3 2019
(Ge ane Hie 1878 eau LIFO ORNIA

Eastern District of Californial¥ gus = x

caseNo. @ 197M .0073 AC

United States of America
Vv.

GABRIEL ALVA, GEORGE FRANCO, CATHERINE
STUCKEY, and IAN HOFFMANN

a ed ee

Defendant(s)

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of February 2018 to Present Date in the county of Sacramento in the

 

Eastern District of California , the defendant(s) violated:

Code Section Offense Description

21 U.S.C § 846 ‘Conspiracy to Manufacture, to Distribute, and to Possess with Intent to
Distribute Controlled Substances;

21 U.S.C. § 841 Distribution of Controlled Substances;

18 U.S.C. §§ 1956, 1957 Money Laundering and Conspiracy

This criminal complaint is based on these facts:

(see attachment)

& Continued on the attached sheet.

  

Complainant’s signature

Aron Mann
Special Agent
Homeland Security Investigations
Printed name and title

 

Sworn to before me and signed in my presence.

Date: _ SHO! 9 PLM fy 7 MA

- Judge’ Ss of uals

City and state: Sacramento, CA Allison Claire, U.S. Magistrate Judge
Printed name and title

 

 

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 2 of 32

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Aron Mann, being duly sworn, hereby depose and state as follows:
I. INTRODUCTION AND AGENT BACKGROUND

1. Tama Special Agent with Homeland Security Investigations (“HSI”) and have been so
employed since June 2016. As a requirement for employment as an HSI Special Agent, I
successfully completed the Criminal Investigator Training Program (“CITP”) located at the
Federal Law Enforcement Training Center (“FLETC’) in Glynco, Georgia. At the conclusion of
CITP, I completed an additional Homeland Security Investigations Special Agent Training
Academy. As part of the training at FLETC, I received extensive instruction in the areas of

immigration law, customs law, illegal narcotics, firearms, surveillance, and interview techniques.

2. Asa Special Agent with HSI, part of my duties include the investigation of criminal
violations as proscribed by 21 U.S.C § 841 (narcotics trafficking) and 21 U.S.C § 846 (drug
conspiracy). Moreover, as an HSI Special Agent, I am a “Federal Law Enforcement Officer,”
authorized to investigate violations of the laws of the United States and to execute search,

seizure, and arrest warrants issued under the authority of the United States.

3. Ihave conducted and participated in criminal investigations for violations of federal and
state laws including, but not limited to, narcotics trafficking, child exploitation, money
laundering, firearms, fraud, and other organized criminal activity. I have prepared, executed, and
assisted in numerous search and arrest warrants. I have also conducted and participated in
criminal and administrative interviews of witnesses and suspects. I am familiar with the formal
methods of illegal narcotics investigations, including, electronic surveillance, visual surveillance,
general questioning of witnesses, search warrants, confidential informants, the use of undercover
agents, and analysis of financial records. I have participated in investigations of organizations
involved in the manufacture, distribution, and possession with intent to distribute controlled

substances.

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 3 of 32

Il. PURPOSE

4. The facts in this Affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This Affidavit is intended
to show that there is sufficient probable cause for the requested warrants and does not set forth
all of my knowledge about this matter. Rather, I make this affidavit in support of an application

for a criminal complaint of:

GABRIEL ALVA, GEORGE FRANCO, CATHERINE STUCKEY, and IAN
HOFFMANN, for violations of Title 21 U.S.C § 846 (Conspiracy to
Manufacture, to Distribute, and to Possess with Intent to Distribute Controlled

Substances);

GABRIEL ALVA, CATHERINE STUCKEY, and IAN HOFFMANN for
violations of Title 21 U.S.C. § 841 (Distribution of Controlled Substances); and,

GABRIEL ALVA and CATHERINE STUCKEY for violations of Title 18 U.S.C.
§§ 1956, 1957 (Money Laundering and Conspiracy).

TW. OVERVIEW

5. During this investigation, Federal Law Enforcement Officers have: (1) observed Gabriel
ALVA (“ALVA”), and his co-conspirators Catherine STUCKEY (“STUCKEY’) and Ian
HOFFMANN (“HOFFMANN”), place parcels containing narcotics into the United States Postal
Service (“USPS”) mail system; (2) conducted multiple undercover purchases of crystal
methamphetamine, heroin, and cocaine from the dark web marketplace vendors operated by
ALVA, HOFFMANN, STUCKEY, George FRANCO (“FRANCO”), and Terrell Butler; and, (3)
observed ALVA and STUCKEY transfer the illicit proceeds of narcotics sales through financial

institutions. In doing so, the individuals are:

a. Manufacturing and distributing controlled substances.

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 4 of 32

i. Under 21 U.S.C. § 841(a)(1), “it shall be unlawful for any person
knowingly or intentionally to manufacture, distribute, or dispense, or
possess with intent to manufacture, distribute, or dispense, a controlled

substance.”

b. Conspiring to manufacture and distribute controlled substances.
i. Under 21 U.S.C. § 846, “any person who attempts or conspires to |
commit any offense defined in this subchapter shall be subject to the
same penalties as those prescribed for the offense, the commission of

which was the object of the attempt or conspiracy.”

c. Laundering monetary instruments.

i. Under.18 U.S.C. § 1956, “Whoever, knowing that the property involved
in a financial transaction represents the proceeds of some form of
unlawful activity, conducts or attempts to conduct such a financial
transaction which in fact involves the proceeds of specified unlawful
activity, knowing that the transaction is designed in whole or part to
conceal or disguise the nature, the location, the source, the ownership, or
the control of the proceeds or specified unlawful activity; or to avoid a
transaction reporting requirement under State or Federal law, shall be
sentenced to a fine of not more than $500,000 or twice the value of the
property involved in the transaction, whichever is greater, or

imprisonment for not more than twenty years, or both.”

d. Money Laundering Conspiracy.
i. Under 18 U.S.C. § 1956(h), “Any person who conspires to commit any
offense defined in this section or section 1957 shall be subject to the same

penalties as those prescribed for the offense the commission of which was

the object of the conspiracy.”

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 5 of 32

d. Engaging in monetary transactions in property derived from specified unlawful
activity.
i. Under 18 U.S.C. § 1957, “Whoever, in any of the circumstances set
forth in subsection (d), knowingly engages or attempts to engage in a
monetary transaction in criminally derived property of a value greater
than $10,000 and is derived from specified unlawful activity, shall be

punished as provided in subsection (b).”

IV. TECHNICAL BACKGROUND

6. Digital currency (also known as crypto-currency) is generally defined as an electronic-
sourced unit of value that can be used as a substitute for fiat currency (i.e. currency created and
regulated by a government.) Digital currency exists entirely on the Internet and is not stored in
any physical form. Digital currency is not issued by any government, bank, or company and is
instead generated and controlled through computer software operating on a decentralized peer-
to-peer network. Digital currency is not illegal in the United States and may be used for
legitimate financial transactions. However, digital currency is often used for conducting illegal

transactions, such as the sale of controlled substances.

7.  Bitcoin! is a type of digital currency. Bitcoin payments are recorded in a public ledger
that is maintained by peer-to-peer verification and is thus not maintained by a single
administrator or entity. Individuals can acquire Bitcoins either by “mining” or by purchasing
Bitcoins from other individuals. An individual can “mine” for Bitcoins by allowing his/her
computing power to verify and record the Bitcoin payments into a public ledger. Individuals are

rewarded for this by being given newly created Bitcoins.

8. An individual can send and receive Bitcoins through peer-to-peer digital transactions or
by using a third-party broker. Such transactions can be done on any type of computer, including

laptop computers and smart phones.

9.  Bitcoins can be stored in digital “wallets.” A digital wallet essentially stores the access

 

' On May 9, 2019, one Bitcoin was equal to approximately $6,250 USD.
y q

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 6 of 32

code that allows an individual to conduct Bitcoin transactions on the public ledger. To access
Bitcoins on the public ledger, an individual must use a public address (or “public key”) and a
private address (or “private key.”) The public address can be analogized to an account number

while the private key is like the password to access that account.

10. Even though the public addresses of those engaging in Bitcoin transactions are recorded
on the public ledger, the true identities of the individuals or entities behind the public addresses
are not recorded. If, however, a real individual or entity is linked to a public address, it would be
possible to determine what transactions were conducted by that individual or entity. Bitcoin

transactions are, therefore, described as “pseudonymous,” meaning they are partially anonymous.

11. Through the dark web or darknet, i.e. websites accessible only through encrypted means,
individuals have established online marketplaces, such as the Silk Road, for narcotics and other
illegal items. These markets often only accept payment through digital currencies, such as
Bitcoin. Accordingly, a large amount of Bitcoin sales or purchases by an individual is often an
indicator that the individual is involved in narcotics trafficking or the distribution of other illegal
items. Individuals intending to purchase illegal items on Silk Road-like websites need to
purchase or barter for Bitcoins. Further, individuals who have received Bitcoin as proceeds of
illegal sales on Silk Road-like websites need to sell their Bitcoin to convert them to fiat
(government-backed) currency. Such purchases and sales are often facilitated by peer-to-peer
Bitcoin exchangers who advertise their services on websites designed to facilitate such

transactions.

12. Dark web sites, such as Empire, Nightmare, Wall Street, and Dream, operate on “The
Onion Router” or “TOR” network. The TOR network (“TOR”) is a special network of
‘computers on the Internet, distributed around the world, that is designed to conceal the true
Internet Protocol (“IP’’) addresses of the computers accessing the network, and, thereby, the
locations and identities of the network’s users. TOR likewise enables websites to operate on the
network in a way that conceals the true IP addresses of the computer servers hosting the
websites, which are referred to as “hidden services” on the TOR network. Such “hidden

services” operating on TOR have complex web addresses, which are many times generated by a

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 7 of 32

computer algorithm, ending in “.onion” and can only be accessed through specific web browser

software designed to access the TOR network.

V. FACTS ESTABLISHING PROBABLE CAUSE

A. Undercover purchase from dark web vendor CaliCartel on October 15, 2018

13. Iam part of the Northern California Illicit Digital Economy (“NCIDE”) Task Force
composed of HSI, the United States Postal Inspection Service (“USPIS”), the Federal Bureau of
Investigation (“FBI”), and the Drug Enforcement Administration (“DEA”). As a function of this
task force, investigators have purchased narcotics from dark web marketplace vendors of interest

in an effort to profile their packages and attempt to personally identify them.

14. On October 15, 2018, law enforcement conducted an undercover (“UC”) purchase of two
grams of cocaine from the dark web vendor CALICARTEL on the Dream marketplace. The UC

purchase was shipped to an address controlled by law enforcement in the District of Colorado.

15. On October 22, 2018, law enforcement opened the parcel ordered from CALICARTEL
and discovered a white powdery substance contained in a clear plastic baggie that tested positive
for the chemical characteristics of cocaine using a TruNarc drug identification test. The total

weight of the cocaine and baggie was 2.9 grams.

16. The UC purchase, shipped via United States Postal Service (“USPS”) Priority Mail bore a
tracking number of 9405 5102 0088 3925 4541 74, return address of “STYLISTIK STYLISTIK
PROMOS 7255 WINNETKA AVE WINNETKA CA 91306,” and received its first scan in
Winnetka, CA, a neighborhood in the San Fernando Valley of Los Angeles.

17. A USPIS Inspector conducted research on the postage label used to ship the UC purchase
and learned that the postage was bought using a metered Endicia.com account held in the name
of Gabriel Alva (“ALVA”) with email gabrielalva92@gmail.com, phone number of (818) 324-
1466, and address of 7315 Winnetka Avenue, Winnetka, CA 91306. As background, Endicia is

an internet postage service provider based in Mountain View, California.
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 8 of 32

18. During additional queries of USPS databases and records, USPIS located five separate
accounts belonging to ALVA. All five of the accounts bore the same phone number indicated

above, (818) 324-1466, and four of the five accounts bore the email gabrielalva92@gmail.com.

B. CALICARTEL on the Dream marketplace

19. CALICARTEL joined the Dream marketplace on October 2, 2018, and as of April 2,
2019, had 2,200 user ratings with a score of 4.96 out of 5.0. CALICARTEL offered cocaine,
heroin, crystal methamphetamine, psilocybin mushrooms, Adderall, and other controlled

substances for purchase, all in various quantities.

20. The Pretty Good Privacy (“PGP”) key provided by CALICARTEL was created on
October 4, 2018, has the name “Cali,” the fingerprint “15 DF FEE6 E8BB 8554 CEF0 F51C
8C43 4D68 FO4F 6404,” and the email “gfdot2@gmail.com” associated with it. As background,
PGP is an encryption program that provides cryptographic privacy and authentication for data
communication. PGP makes use of public-key encryption, in which one key is used to encrypt
the data (the public key) and another key is used to decrypt it (the private key). This technology
allows, for example, a dark-web drug vendor to communicate in an encrypted format by
broadcasting his/her public key to customers who can then encrypt messages they want to send

to the vendor.

C. = gfdot2@gmail.com located on BuyMeACoffee.com

21. A Google search of the email associated with the CALICARTEL PGP key,
gfdot2@gmail.com, returned a cached post from October 4, 2018 on the website
buymeacoffee.com, described on their landing page as “a free, fast and beautiful way for creators

to receive support and share premium content.”

22. On this website, a user by the name of “George” bought the author of “PGP Tool,”

Sergey Karpushin, a coffee with the following message requesting assistance with Karpushin’s

PGP client: ‘““Hi, somehow my private key was deleted and I need it back. Is there any way to do

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 9 of 32

this? It was used last night. gf.2@gmail.com was the email account name but please contact me
at gfdot2@gmail.com.” Karpushin responded to George, and instructed him to check his email

for a reply.

D. gfdot2@gmail.com found in USPS account

23. A USPIS Postal Inspector located a USPS account created on September 30, 2018
bearing the email address gfdot2@gmail.com, name “Bridgette B,” user name “gfdot2,” and
address of “20205 VENTURA BLVD WOODLAND HILLS CA 91364.” The USPS account
had an IP address associated with it that tracked an outgoing parcel from the Los Angeles area.
That parcel was one of a batch of parcels that all bore the return sender name of “Bridgette B”
and address of “20205 VENTURA BLVD WOODLAND HILLS CA 91364” as found on the

account details.

24. According to analysis conducted by the USPIS, similar emails were located on USPS
accounts: gfdot!2018@gmail.com, gfhelp2018@gmail.com, gfhelp123@gmail.com, and
gdot]2018@gmail.com. During a review of these accounts, it was observed that all of them
either bore the user name “Bridgette B” or the address of “20205 VENTURA BLVD
WOODLAND HILLS CA 91364.”

25. Two of the above accounts bore the user names “Cali C” and “CC Cosmetics.” Both of
these had the billing name of “George Franco,” and additionally listed email accounts of

gfhelp123@gmail.com and gfhelp2018@gmail.com, respectively.
E. Law enforcement conducts purchase from CALICARTEL on November 4, 2018
26. On November 4, 2018, NCIDE case agents conducted a UC purchase of three grams of

heroin from CALICARTEL on the Dream market and requested the heroin be sent to an address

controlled by law enforcement in the Eastern District of California.
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 10 of 32

27. OnNovember 19, 2018, law enforcement opened the parcel sent by CALICARTEL. The
return sender name on the package was listed as “C&C COSMETICA 7211 WINNETKA AVE
WINNETKA CA 91306.” The postage on the parcel was paid for by the same Endicia.com
metered account registered to Gabriel ALVA and bore tracking number 9405 5102 0083 0078
6591 47. Between June 2018 and April 2019, this Endicia.com account shipped over 7,000

parcels.

28. The parcel, a USPS small, flat-rate Priority Mail box, contained a gold metallic pouch.
Inside the gold pouch was a smaller blue pouch contained within a layer of clear sealed plastic.
Inside the blue pouch, that bore the writing “3.19 D” on the outside, was a light brown substance
wrapped in a clear plastic bindle. Case agents field-tested the brown substance with a NIK brand

Modified Mecke’s Reagent test kit which returned a positive result for heroin.

 

Photo 1 - Heroin purchased from CALICARTEL

F. Law enforcement conducts purchase from CaliCartel on December 14, 2018

29. On December 14, 2018, NCIDE investigators placed another UC order from
CALICARTEL on the Dream market for seven grams of cocaine. The parcel was placed into the
USPS mail stream on December 15, 2018 and received at an address controlled by law

enforcement in the Eastern District of California.

30. The return sender name on this parcel was listed as “CEECEE COSMETICS 9401
SEPULVEDA LOS ANGELES CA 91343,” and was mailed from the greater Los Angeles area
bearing tracking number 9405 5118 9956 0253 9488 38. The postage on the parcel was paid for
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 11 of 32

by a Stamps.com account registered to Terrell Butler with email of TBSquared66@gmail.com.
Between November 8, 2018 and April 29, 2019, this Stamps.com account was used to ship
approximately 2,487 parcels, for a total of approximately $18,214.05 US Dollars spent on
postage. This Stamps.com account is tied to a debit card held by Butler.

31. On December 27, 2018, case agents opened the parcel ordered from CALICARTEL.
This parcel was a small, flat-rate priority mail box containing a black sealed pouch inside.
Contained inside the black pouch was a blue sealed pouch. Inside the blue pouch was a white
chunky substance wrapped in a clear plastic baggie. A test of the white substance was conducted

using a TruNarc drug identification test that yielded a positive result for cocaine hydrochloride.

 

Photo 2 — Cocaine purchased from CALICARTEL

G. Law enforcement conducts purchase from RAISEAPPEALS on Dream market

32. On December 14, 2018, the same day that law enforcement conducted a purchase from
CALICARTEL, a UC purchase of eight grams of crystal methamphetamine was ordered from
the dark web vendor RAISEAPPEALS on the Dream market and requested to be delivered to an

address controlled by law enforcement in the Eastern District of California.

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 12 of 32

33. The return sender name on this parcel from RAISEAPPEALS was listed as
“WILDSTYLZ 3D COOL COVERS BY STYLZ 4600 WILLIS AVE #309 SHERMAN OAKS
CA 91403.” The postage label for this parcel was also paid for with the same metered

Endicia.com account registered to ALVA.

34. On December 27, 2018, law enforcement opened the parcel purchased from
RAISEAPPEALS. Inside the USPS flat-rate envelope were two thin layers of brown cardboard
surrounding a white cardboard pouch. Inside the cardboard pouch was a black sealed pouch.
Inside the black pouch was a layer of Styrofoam surrounding a red sealed pouch. Inside the red
pouch was a small clear plastic bag containing a chunky, clear crystalline substance. The plastic
bag was sealed with a strip of red tape with the printed writing of “Diablow 8.00 +/-” on it. The
crystalline substance tested positive for the chemical characteristics of methamphetamine using a

TruNarc drug identification test.

 

Photo 3 — Methamphetamine purchased from RAISEAPPEALS
H. Raiseappeals on the Dream marketplace
35. RAISEAPPEALS joined the Dream marketplace on February 12, 2018, and as of April

26, 2019, had 8,600 user ratings with a score of 4.96 out of 5.0. RAISEAPPEALS offered

crystal methamphetamine, “fish scale” cocaine, MDMA and heroin, all in various quantities.

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 13 of 32

36. The PGP key provided by RAISEAPPEALS was created on January 21, 2018, has the
name “ghost,” and the fingerprint “9A36 3A30 5247 C56B 5B87 DDDF 65F9 6744 5218
AB11.”

37. On their Dream vendor profile, RAISEAPPEALS identifies itself also as the vendor
“DIABLOW,” as seen on the printed tape from the UC purchase of methamphetamine from -
RAISEAPPEALS. Additionally, RAISEAPPEALS and DIABLOW share the same profile
photo: the “C” from the Champion clothing logo turned backwards to act as a “D” for the word

Diablow.

CFD isttow “V2.0

Photo 4 — Logo of DIABLOW and RAISEAPPEALS
I. Diablow on the Silk Road 3.1 marketplace

38. On the Silk Road 3.1 marketplace, DIABLOW offers cocaine, MDMA, heroin, and
crystal methamphetamine for sale in various quantities. Due to the setup of the marketplace, it is
unclear when DIABLOW began vending narcotics on Silk Road 3.1, but currently possesses a
99.9% rating with a score of +57,367 and -61. DIABLOW mentions that he is also
RAISEAPPEALS, in addition to sharing the same PGP key as RAISEAPPEALS.

39. As noted previously, RAISEAPPEALS and DIABLOW share the same profile photo
displayed above. While conducting a review of ALVA’s Instagram profile your affiant observed
at least seven photos wherein ALVA is posing with multiple items of Champion brand clothing

in each photo.

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 14 of 32

 

Photo 5— ALVA as found on his Instagram account

J. Review of ALVA’s digital currency exchange account

40. In December 2018, your affiant reviewed a digital currency exchange account belonging
to ALVA with the following properties:
- Name: Gabriel Alva
- Created: January 11, 2018

- Email: gabrielalva92@gmail.com

41. Between April 28, 2018 and April 16, 2019, ALVA sold approximately $1,322,667.86
worth of Bitcoin, $37,607.51 worth of Ethereum, $31,522.07 worth of Litecoin, and $7,243.22
worth of Bitcoin Cash to the digital currency exchange. All of the fiat currency resulting from
the sale of the digital currency was transferred to connected bank accounts and a PayPal account
held in ALVA’s name.

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 15 of 32

K. Review of Gmail accounts belonging to ALVA and FRANCO

42. On January 24, 2019, your affiant served a federal search warrant (2:19-S W-0002-KJN)
issued by the U.S. District Court for the Eastern District of California on Google, Inc. for the
contents of the Gmail accounts gabrielalva92@gmail.com and gfdot2@gmail.com. On January

8, 2019, Google, Inc. replied to the search warrant with the requested information.

43. While reviewing the contents of the gabrielalva92@gmail.com email account, your
affiant observed the following items of interest:

- USPS emails confirming that shipping supplies were ordered using the email
gabrielalva92@gmail.com and sent to Catherine STUCKEY at 5710 Star Ln.,
Woodland Hills, CA as far back as February 1, 2017 (Note: STUCKEY is a third-year
law school student at Southwestern Law School who has been observed mailing
narcotics parcels both alone and with ALVA on numerous occasions.);

- Aconfirmation email from LocalBitcoins.com describing an account creation on the
Bitcoin trading website (Note: your affiant located a LocalBitcoins account with the
name gabrielalva92 that displayed the following message “San Fernando Valley/LA
based individual with BTC to trade for CASH. Looking for serious, quick yet
professional transactions 24/7 @ 818-324-1466 $50,000-$80,000 per week.”);

- Emails sent from ALVA to himself containing photos of crystal methamphetamine,
kilos of cocaine, heroin, MDMA, and psilocybin mushrooms. Several of the photos
have labels with the vendor monikers DIABLOW and RAISEAPPEALS written on
them, and are the same photos found on the Dream market dark web vendor pages of
those same vendors;

- Emails created by Wunderlist, a shared to-do and reminder app, wherein ALVA and
STUCKEY shared to-do items. The following are items added or completed on the
shared app:

- “100 prescale EVERY PRODUCT. No it’s and or buts”
- “Shipping supplies — medium ziplock bags, mailers, etc”
- “Have orders out by 3:00pm goal”

- “Bitcoin guy @ 2 pm”

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 16 of 32

- “Cathy drink water, stand up every 45 min stretch”

- “Tans labels”

- Emails between ALVA and STUCKEY with the following excerpts:

- ALVA on April 15, 2018: “... You want to turn this into
something more than what it is then just realize all that you have
on the line. ... ISWEAR TO YOU THAT YOU WILL WAKE
UP IN THE SAME JAIL AS ME.”

- ALVA on April 15, 2018: “ ... Have my money ready. Have the
fucking printout of both your Venmo and the excel sheet. Do not
forget what you are involved in. Because now, from the moment
you took one single payment, until whenever it is I die or get out of
all this, you are a part of this organization.”

- STUCKEY on October 29, 2018: “... In terms of work, if we can
agree on a set amount that we both agree is reasonable I’ve earned
since July that would be best.” |

- ALVA on December 12, 2018: “Say goodbye to law school bitch.”

44. Your affiant also reviewed the contents of the gfdot2@gmail.com email account and
observed:

- Four USPS Click-N-Ship emails containing postage labels created under account
#158682959 with name “Bridgette B,” and Green Dot Visa card ****2004;

- Anemail from Green Dot Corporation confirming an account created with the email
gfdot2@gmail.com in the name of George FRANCO (Note: your affiant later served
a subpoena to Green Dot Corporation for account records and learned that
FRANCO ’s date of birth and social security number are attached to this account);

- Anemail from Mail.com notifying the user “Ca Cartel” that their newly-created email

account, ccartel@mail.com, was ready for use.

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 17 of 32

L. UC buy of heroin from RAISEAPPEALS and surveillance on parcel shipment

45. On January 10, 2019, NCIDE investigators conducted a UC purchase of 3.5 grams of
heroin from RAISEAPPEALS on the Dream marketplace and requested the heroin be sent to an

address controlled by law enforcement in the Eastern District of California.

46. On January 11, 2019, law enforcement conducted surveillance on Alva’s residence
located at 7315 Winnetka Avenue, Apt. 209, Winnetka, California 91306 (the “ALVA
RESIDENCE”). At approximately 1615 hours, ALVA and an unidentified female, later
identified as STUCKEY, departed the ALVA RESIDENCE and walked to a White Lexus GS350
with dealer plates from Lexus of Woodland Hills (‘SUBJECT VEHICLE 1”). STUCKEY
carried a large dark-colored bin while ALVA wore a backpack and carried a small bag. ALVA
and STUCKEY loaded the bin into SUBJECT VEHICLE 1 and enter the vehicle with ALVA as
the driver and STUCKEY as the passenger. Agents followed as SUBJECT VEHICLE 1 drove to
the USPS Post Office located at 5805 White Oak Avenue, Encino, CA.

47. Once at the Post Office, STUCKEY carried the bin inside accompanied by ALVA. After
dropping off approximately 42 parcels from the bin, ALVA and STUCKEY took free shipping
supplies offered by the USPS and departed the Post Office. ALVA drove SUBJECT VEHICLE
1 with STUCKEY as the passenger and arrived back at the ALVA RESIDENCE at
approximately 1700 hours.

48. After ALVA and STUCKEY departed the Post Office, investigators viewed the 42
parcels dropped off and observed among them the UC purchase conducted the day before by
NCIDE case agents. A USPS employee confirmed that either ALVA or STUCKEY, or both,

come in nearly every day to mail batches of parcels similar to those just mailed.

49. On January 24, 2019, investigators opened the parcel mailed by ALVA and STUCKEY
on January 11,2019. The return sender name was listed as “WILDSTYLZ 3D COOL COVERS
BY STYLZ 4600 WILLIS AVE APT 417 SHERMAN OAKS CA 91403-2616.” The postage on

the parcel was paid for by the same Endicia account held in ALVA’s name. Inside the parcel,

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 18 of 32

beneath several layers of packaging, investigators found a folded sheet of paper containing a

brown, powdery substance that field-tested positive for heroin.

 

ifs.

Photo 6 — Heroin mailed by ALVA and STUCKEY

M. Identification of telephone number connecting ALVA and FRANCO

50. On January 14, 2019, your affiant served a subpoena on T-Mobile for the subscriber
information of two IP addresses that accessed the gfdot2@gmail.com email account on multiple
occasions. On February 22, 2019, T-Mobile responded to the subpoena and stated that they were
unable to provide subscriber information as the telephone number was associated with a

wholesale partner account, but that the number in question was (747) 235-4489.

51. Your affiant analyzed the toll records for (747) 235-4489. I observed that this number
was in frequent communication with ALVA, FRANCO, and Butler, the individual to whom the

Stamps.com account is registered and responsible for the CALICARTEL labels on narcotics

parcels. Another number of very high frequency of contact with this number was one bearing

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 19 of 32

the subscriber information of ““Angie’s Paw Parlor,” a dog grooming business based in Los

Angeles, CA and operated by Angela Hoffmann.

52. Your affiant located the Facebook profiles of both FRANCO and Butler and compared
their friends list for common friends. Your affiant located one shared friend between the two
accounts: “WestCoast Sentinels,” located at
https://facebook.com/profile.php?id=100015123578111. This page is operated by an
unidentified white male who is a self-described dog breeder. Your affiant then located the
Instagram profile for “WestCoast Sentinels,” located at

https://instagram.com/west_coast_sentinels, and observed the same male in self-posted photos.

53. Jn one particular photo a forearm tattoo can be seen with the name “Annabella.” J then
located an Instagram profile for an “Annabella Hoffmann,” who appears to be the daughter of the
then-unidentified male, connected to the WestCoast Sentinels Instagram profile. Additionally,
WestCoast Sentinels is linked to the Instagram profile for FRANCO. Your affiant came to the
conclusion that the surname of the unidentified white male would possibly be Hoffmann as well.
In an Instagram post from December 1, 2018, the unidentified male posted a photo of his Black

Dodge Durango SRT.
N. UC purchase from RAISEAPPEALS of 2 pound of crystal methamphetamine

54. On January 16, 2019, case agents conducted a UC purchase of % LB crystal
methamphetamine from RAISEAPPEALS on the Dream marketplace and requested the parcel

be sent to an address controlled by law enforcement in the Eastern District of California.

55. The return sender name on this parcel was “WILDSTYLZ 3D COOL COVERS BY
STYLZ 4600 WILLIS AVE #417 SHERMAN OAKS CA 91403-2616.” The postage on the

parcel was paid for by the Endicia account in the name of ALVA.

56. On January 24, 2019, investigators opened the parcel and discovered 246 grams of a

chunky, crystalline substance that field-tested positive for methamphetamine.

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 20 of 32

 

Photo 7 — '% LB crystal methamphetamine from RAISEAPPEALS

0. Venmo records indicate STUCKEY received payments for ALVA

57. On February 15, 2019, your affiant served a subpoena on PayPal, Inc. for Venmo records
of ALVA and STUCKEY. On March 1, 2019, PayPal responded to the subpoena with the
requested records. While reviewing the Venmo records I observed that beginning on April 8,
2016 and continuing to about December 30, 2017, ALVA’s account began receiving frequent
and regular payments from the same Venmo users, ranging in amounts from approximately
$15.00 to $3,000.00 US Dollars. While the majority of these individuals appear to reside in the

Los Angeles area, several are apparently from other parts of the U.S. Comments added to the

39 Ge 33 66 39 66,

payments by the senders are “supplements,” “supps,” “goodies,” “JCC,” “meal prep,” “nolva,”
“sus big,” “chlom test 10ml,” and “clentabulous.” These last few comments are likely in
reference to steroids and related post-steroid cycle chemicals. The total amount sent to ALVA’s

bank account from this Venmo account during the above-referenced time period was just over

$140,000.00.

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 21 of 32

58. On December 30, 2017, Venmo banned ALVA’s account and blacklisted him with the
following message: “Appears to be involved in supplement sales even after seller warning.”
Following Venmo’s blacklisting of ALVA’s account, those users who sent regular payments to

ALVA began sending regular payments to STUCKEY’s Venmo account.

59. Beginning on December 31, 2017, the day after Venmo banned ALVA’s account,
STUCKEY’s Venmo account began receiving payments from the same individuals who were
sending funds to ALVA. Many of these payments contained user-entered comments such as
“gabe,” “For G,” “Gabriel,” “supplements,” and “ghrp 2.” GHRP-2 appears to refer to Growth
Hormone Releasing Peptide-2 used by bodybuilders. These payments stopped on or about May
29, 2018.

60. Before these payments shifted to STUCKEY’s account, in an almost three-year period,
there were only three instances where STUCKEY “cashed out” her Venmo balance and sent it to
her bank account, with the highest amount being $160.00. After the payments to ALVA’s
account switched to STUCKEY’s account, she cashed out her Venmo balance 19 times in the

five-month period for a total of approximately $40,211.00.
P. Announcement of new dark web accounts following Dream market closure

61. Following the announcement by the Dream marketplace on or about March 25, 2019, that
the marketplace would be closing on April 30, 2019, RAISEAPPEALS announced that they
could be found on the Nightmare marketplace and hinted that the name would be recognized by

former customers. Your affiant located this new account as RAISEDBYDIABLOW.

62. CALICARTEL too announced they could be found under a new moniker. They first
announced they could be located by the moniker of PLAYGROUND on Silk Road 3.1, but later
wrote that they were now found as GAMBINOCRIMEFAMILY on Wall Street Market.
CALICARTEL is also found on Nightmare market.

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 22 of 32

63. On the Nightmare market, RAISEDBYDIABLOW registered his account on or about
March 30, 2019, and as of May 8, 2019, has completed approximately 358 sales.
RAISEDBYDIABLOW offers the same products found on Dream and Silk Road 3.1, namely
crystal methamphetamine, heroin, and cocaine, all in quantities ranging from one gram to pound
quantities. The PGP key for RAISEDBYDIABLOW is the same as that of RAISEAPPEALS,
bearing PGP fingerprint “9A36 3A30 5247 C56B 5B87 DDDF 65F9 6744 5218 AB11.”

64. On the Silk Road 3.1 marketplace, PLAYGROUND offers cocaine, heroin, crystal
methamphetamine, oxycodone pills, and psilocybin mushrooms, all in various quantities. Due to
the setup of the marketplace it is unclear when PLAYGROUND began vending narcotics, but as
of May 8, 2019, PLAYGROUND had a 99.9% rating with a score of +3,449 and -5. The PGP
key for PLAYGROUND was created on January 6, 2019, bears the name “nino b,” the email
“ninobrown@consultant.com,” and the PGP fingerprint “6DC5 CB1E D27C DACB ADE4 662C
E7A0 A9FB 5222 2FC3.”

65. On the now-defunct Wall Street Market, GAMBINOCRIMEFAMILY registered their
account on or about December 6, 2018, and offered cocaine, heroin, crystal methamphetamine,
and psilocybin mushrooms, all in various quantities. The photographs used to advertise the
narcotics for GAMBINOCRIMEFAMILY were the same photos used by CALICARTEL on
Dream with the former vendor name cropped out. The PGP key for
GAMBINOCRIMEFAMILY was created on December 3, 2018, bears the name “‘j smith,” the
email “wst123@mail.com,” and the PGP fingerprint “DDD6 5C10 A2A3 DB9B 13A0 C683
EEF5 6194 C3A9 2D24.”

66. On the Nightmare market, CALICARTEL registered their account on or about April 4,

2019, and offers cocaine, heroin, crystal methamphetamine, and psilocybin mushrooms, all in
various quantities. The PGP key for CALICARTEL on Nightmare is the same key used by
CALICARTEL on Dream, with PGP fingerprint “15DF FEE6 E8BB 8554 CEF0 F51C 8C43
4D68 FO4F 6404.”

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 23 of 32

67. On April 17, 2019, your affiant served a subpoena on 1&1 Mail and Media, the parent
company offering Mail.com and Consultant.com email addresses. Your affiant requested
subscriber information for the two emails found in the PGP keys of PLAYGROUND and
GAMBINOCRIMEFAMILY. On April 22, 2019, 1&1 Mail and Media replied to the subpoena
with the requested information. During the review of this information I observed that an
alternative email address for the email listed in PLAYGROUND’s PGP key was

janesmith@consultant.com.

68. The email janesmith@consultant.com was the email given in the PGP key for the former
dark web narcotics vendor on Dream going by BUXOMBRUNETTE. This vendor offered
crystal methamphetamine and heroin for sale). BUXOMBRUNETTE last logged in to Dream on
October 2, 2018, two days before CALICARTEL registered on Dream on October 4, 2018.

Q. UC purchase from GAMBINOCRIMEFAMILY on Wall Street Market

69. On April 10, 2019, NCIDE investigators conducted an undercover purchase of 28 grams
of crystal methamphetamine from GAMBINOCRIMEFAMILY on Wall Street Market and
requested the parcel be sent to an address controlled by law enforcement in the Eastern District

of California.

70. The return sender name on this parcel was “CORBIN COSMETICS 7132 DE SOTO
AVE CANOGA PARK CA 91303.” The parcel was mailed from the USPS Post Office located
at 23055 Sherman Way, West Hills, California. The postage for this parcel was paid for by the

Stamps.com account held in Butler’s name.

71. On April 18, 2019, case agents opened this parcel and discovered pink packing peanuts
and several vacuum-sealed pouches. Inside the vacuum-sealed pouches agents found a clear,

crystalline substance that field-tested positive for methamphetamine. The total weight of the

methamphetamine and baggie was 29 grams.

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 24 of 32

R. Surveillance on ALVA and seizure of crystal methamphetamine parcel

72. On April 11, 2019, at approximately 1600 hours, case agents set up surveillance at the
ALVA RESIDENCE. At the ALVA RESIDENCE, an agent observed both vehicles owned and
operated by ALVA parked in the underground parking lot of his apartment complex: SUBJECT
VEHICLE 1 and a 2004 Gold Porsche Cayenne with California license plates SFYW017. At the
same time, agents set up surveillance at the USPS Post Office located at 5805 White Oak

Avenue, Encino, CA.

73. At approximately 1626 hours, investigators observed ALVA exit the front of his
apartment complex wearing a backpack and carrying a stuffed bag. ALVA entered the gated
area of his underground parking lot and emerged minutes later driving SUBJECT VEHICLE 1.
Agents followed ALVA to the Encino Post Office.

74. ALVA arrived at approximately 1639 hours and entered the Post Office carrying a tub of
parcels. ALVA deposited the parcels on the counter and left the Post Office at approximately
1647 hours. Agents terminated surveillance and inspected the parcels dropped off by ALVA. In
total ALVA dropped off 19 USPS flat rate envelopes destined for locations across the United
States, all bearing the same identical return sender address of “WILDSTYLEZ 3D COOL
COVERS BY STYLZ 4378 SEPULVEDA BLVD APT 112 SHERMAN OAKS CA 91403-
3919.” Agents flagged the subject parcel, which was one of these 19 flat rate envelopes, for

further inspection.

[CONTINUED ON NEXT PAGE]

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 25 of 32

 

Photo 8 —- ALVA mailing detained parcel

75. On April 12, 2019, a Los Angeles Police Department Detective and his trained drug-
detection dog conducted a sniff of a proofed room where the detained parcel was hidden from
plain sight. The drug-detection dog positively alerted to the detained parcel, indicating the
presence of drugs or other items, such as cash proceeds from the sale of drugs, which have been

recently contaminated by or associated with the odor of drugs.

76. On April 18, 2019, a USPIS Inspector swore out a federal search warrant (2:19-MJ-
01596) in the Central District of California to open the detained parcel and examine its contents.
On April 26, 2019, agents executed the search warrant, opened the parcel, and discovered 120

grams of suspected crystal methamphetamine inside the detained parcel.
S. Surveillance identifies HOFFMANN while mailing narcotics parcels

77. On April 12, 2019, investigators conducted surveillance at the West Hills Post Office,
located at 23055 Sherman Way, West Hills, California. At approximately 1425 hours, an
unidentified white male (“UM-1”) driving a 2018 Black Dodge Durango SRT with dealer plates,
bearing VIN 1C4SDJGJ3JC456785 (‘SUBJECT VEHICLE 2”) arrived with an unidentified
white female. UM-1 carried multiple small boxes into the Post Office and left shortly after,

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 26 of 32

driving SUBJECT VEHICLE 2 with the unidentified female in the passenger seat. Agents did

not conduct surveillance after this point.

78. Agents inspected and photographed the parcels dropped off by UM-1 and observed that
these parcels bore the return sender name “Corbin Cosmetics,” the same as other parcels shipped
by CALICARTEL.

79. On April 15, 2019, case agents again conducted surveillance at the Post Office on
Sherman Way in West Hills, California. At approximately 1435 hours, UM-1 arrived at the Post
Office in a 2018 Black Ford F-150 with dealer plates bearing VIN 1FTMF1CB4JKD35190
(“SUBJECT VEHICLE 3”), walked inside carrying a grocery bag filled with USPS parcels, and
dropped the packages in the collection box receptacle in the lobby.

 

Photo 9- UM-1 (HOFFMANN) carrying suspected narcotics parcels

80. UM-1 exited the Post Office, entered SUBJECT VEHICLE 3, departed the Post Office
parking lot, and drove to the intersection of Gilmore Street and Victory Boulevard, arriving at
approximately 1450 hours. UM-1 exited SUBJECT VEHICLE 3, retrieved two dogs from the
rear of the vehicle, and walked the dogs toward the Upper Las Virgenes Canyon Open Space

Preserve.

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 27 of 32

81. While UM-1 was away walking the dogs, case agents viewed and photographed the VIN
of SUBJECT VEHICLE 3, revealing the registered owner to be Ian James HOFFMANN of 5729

Bertrand Avenue, Encino, California.

82. At approximately 1630 hours, UM-1 returned to the vehicle, at which point agents
followed SUBJECT VEHICLE 3 to a gated community on Bell Canyon Road. Agents lost sight
of SUBJECT VEHICLE 3 and terminated surveillance.

83. An agent who remained at the Post Office inspected the parcels dropped off by UM-1 and
observed 17 parcels that also bore the same return sender name, “Corbin Cosmetics,” known to

be used by CALICARTEL on their narcotics packages.

84. Following the identification of HOFFMANN as being associated with CALICARTEL,
your affiant revisited the Instagram of the unidentified white male (hereafter referred to as
HOFFMANN) from paragraph 52 of this Affidavit. The same Black Dodge Durango SRT from
the Instagram was identified as SUBJECT VEHICLE 2, registered to HOFFMANN.
Additionally, I viewed several videos of canine “training” posted to HOFFMANN’s Instagram
and observed a video of HOFFMANN and Butler outside of a blue house with distinct wooden

shingles.

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 28 of 32

Dr) west_coast_sentinels * Follow

west_coast_sentinels We ain’t playin over
here....never did never will. #real #life #hard
#mother #fuckers #right #here #boy
#american #sentinel #canine #for #life
#protection #dogs #workingdogs #bite
#engage #and #bite #that #ass #bandog
#bandogge #mastiff #apbt #beastmode
#westcoast

badcompanybullies Ferocious!!!!

OA A

1,473 views

 

Log in to like or comment.

Photo 10 - BUTLER “training” canines with HOFFMANN

85. Your affiant compared the house depicted in this photo to the Google Maps image of the
address listed on HOFFMANN’s California driver license and his former residence, 5729
Bertrand Avenue, Encino, California. The house from the above photo and the aforementioned
residence are identical, down to the distinct wooden shingles. Investigators identified
HOFFMANN ’’s new residence as 166 Dapplegray Road, Bell Canyon, CA (the “HOFFMANN
RESIDENCE”).

T. STUCKEY mails suspected narcotics parcels at Encino Post Office

86. On April 25, 2019, at approximately 1640 hours, as investigators were positioned at the
USPS Post Office located at 5805 White Oak Avenue, Encino, California, STUCKEY arrived
solo in SUBJECT VEHICLE 4. Once parked at the Post Office, STUCKEY exited the driver’s

seat, retrieved a dark-colored bin from the trunk, and carried the bin inside the Post Office.

87. Once inside, STUCKEY dropped off approximately 33 USPS parcels at the counter, left
the Post Office, and departed the area in SUBJECT VEHICLE 4.

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 29 of 32

oe
;
_

\

04/28/2019
LiF

 

Photo 11 - STUCKEY mailing suspected narcotics parcels
U. FRANCO and ALVA observed at HOFFMANN residence

88. On April 25, 2019, law enforcement conducted surveillance at the HOFFMANN

RESIDENCE. At approximately 1115 hours FRANCO arrived in a 2010 Silver Toyota Camry,
California license plate 6JWNS511 bearing VIN 4T1BF3EK8AU020893 (“SUBJECT VEHICLE
5”). FRANCO exited the vehicle, opened the gate to the HOFFMANN RESIDENCE, re-entered

the vehicle, and parked in the driveway of the residence.

89. At approximately 1200 hours, FRANCO exited the HOFFMANN RESIDENCE with two
full, white garbage bags, entered SUBJECT VEHICLE 5, and departed the area. Surveillance

lost sight of the vehicle.

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 30 of 32

 

Photo 12 - FRANCO arriving at the HOFFMANN RESIDENCE

90. On May 2, 2019, at approximately 0655 hours, law enforcement began surveillance at the
HOFFMANN RESIDENCE. At approximately 1211 hours, ALVA arrived in SUBJECT
VEHICLE 1. HOFFMANN exited the front door of his residence and opened the gate allowing
ALVA inside the driveway. ALVA exited SUBJECT VEHICLE 1 carrying multiple bags.

91. At approximately 1247 hours, FRANCO arrived at the HOFFMANN RESIDENCE in
SUBJECT VEHICLE 5. FRANCO exited his vehicle and entered the residence. At
approximately 1249 hours, ALVA exited the residence with fewer bags than which he arrived,
entered SUBJECT VEHICLE 1, and departed the residence. Surveillance was terminated at
approximately 1530 hours.

92. On May 7, 2019, law enforcement conducted surveillance at the HOFFMANN
RESIDENCE and observed a mail truck drop off packaging supplies to include several large
_ bags of pink packing peanuts similar to those found in the UC purchases.

 

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 31 of 32
V. UC purchase from PLAYGROUND on Silk Road 3.1

93. On May 4, 2019, NCIDE agents conducted a UC purchase of 84 grams of crystal
methamphetamine from PLAYGROUND on the Silk Road 3.1 marketplace and requested the

parcel be sent to an address controlled by law enforcement in the Eastern District of California.

94. The return sender name on this parcel was “NATURES WAY 7631 TOPANGA
CANYON BLVD CANOGA PARK CA 91604.” This parcel was mailed from the USPS Post
Office located at 8201 Canoga Avenue, Canoga Park, California.

95. On May 9, 2019, investigators opened this parcel and discovered pink packing peanuts
and vacuum-sealed pouches. Inside the vacuum-sealed pouches agents discovered a chunky,
crystalline substance that field-tested positive for methamphetamine. The total weight of the

methamphetamine and packaging was 93 grams.

VI. REQUEST FOR SEALING

 

96. Finally, your affiant respectfully requests that this Court issue an order restricting, until
further order of the Court, this case, to include, the Application and Arrest Warrant. I believe
that restricting these documents are necessary to protect the identity of cooperating individuals,
because the items and information to be seized are relevant to an ongoing investigation into a
criminal organization, and not all of the targets of this investigation will be searched at this time.
Based upon my training and experience, your affiant has learned that online criminals actively
search for criminal Affidavits and Search Warrants via the Internet and disseminate them to
others actively seeking out information over the Web and other sources concerning law
enforcement activity in this arena. Accordingly, premature disclosure of the contents of this

Affidavit and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.

 
Case 2:20-cr-00044-JAM Document1 Filed 05/13/19 Page 32 of 32

Vil. CONCLUSION

97. Based on the facts set forth in this Affidavit, I believe that there is probable cause that
GABRIEL ALVA, CATHERINE STUCKEY, IAN HOFFMANN, and GEORGE FRANCO
committed a violation of 21 U.S.C. §§ 846 & 841(a)(1) (Conspiracy to Manufacture, to
Distribute, and to Possess with Intent to Distribute Controlled Substances); that GABRIEL
ALVA, CATHERINE STUCKEY, and IAN HOFFMANN committed violations of 21 U.S.C.
841(a)(1) (Distribution of Controlled Substances); and that GABRIEL ALVA and CATHERINE
STUCKEY have committed violations of 18 U.S.C. §§ 1956 & 1957 (Money Laundering), thus

supporting the legal basis for the Court to issue an arrest warrant based on a criminal complaint.

I swear, under the penalty of perjury, that the foregoing information is true and correct to the best
of my knowledge, information, and belief.

A Me

ov

Aron Mann
Special Agent
Homeland Security Investigations

Approved as to form:

/s/ Grant B. Rabenn
Grant B. Rabenn
Assistant United States Attorney

Sworn and Subscribed to me on May (©_, 2019

Lt, LA A!

 

Hon. Alison Claire
United States Magistrate Judge
Eastern District of California

 
